Case 5:10-cv-00809-VAP-OP Document 227-3 Filed 11/18/19 Page 1 of 4 Page ID #:4007



      JAMES R. HAWKINS, APLC
  1 James R. Hawkins, Esq. SBN 192925
      Gregory E. Mauro, Esq. SBN 222239
  2 9880 Research Drive, Suite 200
    Irvine, CA 92618
  3 TEL:    (949) 387-7200
    FAX: (949) 387-6676
  4
    Attorneys for Plaintiff, JAMES R. RUDSELL, on behalf of
  5 himself and all others similarly situated
  6 MARLIN & SALTZMAN, LLP
      Stanley D. Saltzman, Esq. (SBN 90058)
  7   29800 Agoura Road, Suite 210
      Agoura Hills, California 91301
  8   Telephone: (818) 991-8080
      Facsimile: (818) 991-8081
  9   ssaltzman@marlinsaltzman.com
      SETAREH LAW GROUP
 10   Shaun Setareh, (SBN 204514)
      315 South Beverly Drive, Suite 315
 11   Beverly Hills, CA 90212
      Telephone: (310) 888-7771
 12   Facsimile: (310) 888-0109shaun@setarehlaw.com
 13   Attorneys for Plaintiffs GILBERT SAUCILLO, et al

 14                   IN THE UNITED STATES DISTRICT COURT
 15                     CENTRAL DISTRICT OF CALIFORNIA
 16
    JOHN BURNELL, JACK POLLOCK,                 CASE NO. EDCV 12-00692 VAP OPx
 17 and all others similarly situated,          Related Case: 5:10-CV-00809-VAP (OPx)
                 Plaintiffs,                    (Assigned to the Hon. Virginia A.
 18
                                                Phillips)
 19         v.
                                                DECLARATION OF JAMES
 20 SWIFT TRANSPORTATION CO. OF                 RUDSELL IN SUPPORT OF
      ARIZONA, LLC,
 21                                             PLAINTIFFS’ MOTION FOR FINAL
                 Defendant.                     APPROVAL, ATTORNEYS’ FEES,
 22                                             COSTS, SERVICE AWARDS, AND
 23                                             ADMINISTRATION COSTS
 24                                             Date:       December 2, 2019
                                                Time:       02:00 p.m.
 25                                             Room:       8A – First Street
 26                                             Complaint Filed: March 22, 2010
                                                Trial Date:        None Set
 27
 28

                     Declaration of James Rudsell ISO Plaintiffs’ Motion for Final Approval
                                                                        CV12-00692-VAP-OP
Case 5:10-cv-00809-VAP-OP Document 227-3 Filed 11/18/19 Page 2 of 4 Page ID #:4008




  1                           DECLARATION OF JAMES RUDSELL
  2        I, James Rudsell hereby declare and state:
  3         1.     I am an individual over the age of eighteen. I am a named plaintiff in
  4 this lawsuit. I submit this declaration in support of the motion for final approval. I
  5 have personal knowledge of the matters stated herein and, if called upon, I could and
  6 would competently testify thereto.
  7        2.      I worked as a driver for Defendant Swift Transportation Company of
  8
    Arizona, LLC (‘Swift”) from June 2011 through approximately October 2011. I
  9
    earned mileage based pay for my work during most the time I worked for Swift. I
 10
    lived in California during the entire time I worked for Swift.
 11
           3.      I understand that I am a named plaintiff and proposed class
 12
    representative in this lawsuit. I understand that as a representative plaintiff, I will
 13
    represent a class of other drivers who were employed by Swift to perform work in
 14
    California and earned mileage based pay.
 15
           4. I understand that my lawsuit has been consolidated with another lawsuit
 16
    filed by another former Swift driver named Gilbert Saucillo and that the consolidated
 17
 18 case alleges that Swift drivers, including Mr. Saucillo and I, were not paid for all of
 19 our work time, were not provided meal and rest breaks, were not reimbursed for
 20 work-related expenses, were not paid timely paid final wages, and were not provided
 21 accurate wage statements.
 22       5.     To my knowledge, there are no conflicts which exist between my
 23 interests in this case and the interests of the other drivers I will represent that
 24 would impair my ability to serve as a representative. I have been an active
 25 participant in this case and have assisted in the investigation of this case. I have
 26 provided documents to my attorneys and have assisted in preparing filings and
 27 gathering facts.
 28
                                               2

                         Declaration of James Rudsell ISO Plaintiffs’ Motion for Final Approval
                                                                          CV12-00692-VAP-OP
Case 5:10-cv-00809-VAP-OP Document 227-3 Filed 11/18/19 Page 3 of 4 Page ID #:4009




  1        6.       I understand my duties and responsibilities to the proposed class.
  2   Before signing the settlement agreement with Swift, I reviewed the agreement with
  3   my lawyers and understand that it provides for at least $4,273,333.33 to be paid
  4   to Swift drivers, which I believe to be a fair and adequate result. I have not been
  5   promised any compensation other than my proportionate share of the settlement
  6   money and a $5,000 incentive award for my work on this case.
  7        7.       I understand the class notice went out to the class members in September
  8
      2019 and there have been 11 valid requests for exclusions and 4 objections. After
  9
      consultation with my counsel, I continue to believe the settlement is fair and
 10
      reasonable.
 11
           8.       Since I agreed to become a Class Representative, I have worked every
 12
      step of the way with my attorneys. During the course of the litigation I have always
 13
      kept the best interest of the Class Members on equal footing as mine. I have been,
 14
      and I am willing to continue to pursue the Class Members' claims vigorously on our
 15
      collective behalf if the Settlement is not finally approved. I continue to maintain the
 16
      Class Members best interest.
 17
 18        9.       As a Class Representative, I estimate I have spent time at least 40 hours

 19   working on this case. I have spent numerous hours consulting with my attorneys,

 20   preparing discovery, consulting with other Class Members, providing documents to
 21   my attorneys, working with my attorneys to review documents received, helping my
 22   attorneys in preparing for the mediation and for settlement. I was consulted about the
 23   status of the case and provided constant feedback about the case from my attorneys
 24   including the mediation, settlement negotiations and eventual settlement.
 25        10.      From the beginning of this case, I have freely chosen to accept the risks of
 26   being a Class Representative in this class action lawsuit. I chose to assume these risks
 27   and pursue the claims on behalf of the Class Members as I wanted to vindicate their
 28   rights. I believe we have achieved that result with the settlement and the individual
                                                 3

                           Declaration of James Rudsell ISO Plaintiffs’ Motion for Final Approval
                                                                            CV12-00692-VAP-OP
Case 5:10-cv-00809-VAP-OP Document 227-3 Filed 11/18/19 Page 4 of 4 Page ID #:4010




  1   payments to the Class Members. I believe the settlement is fair reasonable and
  2   adequate based on the numerous defenses asserted by Defendants. I believe the
  3   efforts and work I put forth helped to achieve the fair settlement that will benefit the
  4   Class Members. As a result of my efforts, I also believe the Class Representative
  5   Payment is reasonable and I respectfully request the Court approve the amount of
  6   $5,000 as fair and reasonable.
  7         11.   Further, if I had lost the case, I understood I could potentially be liable to
  8
      Defendants for the fees and costs associated with defending this lawsuit. I freely
  9
      chose to accept these risks to confer a benefit on the class members and vindicate
 10
      their rights. Therefore, I further believe this forms the basis for the reasonableness of
 11
      the settlement and the requested enhancement of $5,000.
 12
            I declare under penalty of perjury under the laws of the United States of
 13
      America that the foregoing is true and correct. Executed November 18, 2019,
 14
      Roseburg, Oregon.
 15
 16
            _______________________
 17
 18               James Rudsell

 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                4

                          Declaration of James Rudsell ISO Plaintiffs’ Motion for Final Approval
                                                                           CV12-00692-VAP-OP
